Per Curiam,
; While, the testimony, tending to sustain the items of set-off and counter-claim interposed by the defendant, was slight and in some respects very unsatisfactory, we cannot say it was insufficient-to carry the case to the jury. There was therefore no error in refusing to charge : “ That, under all the evidence in the case, the defendant is not entitled to his set-off.” If the verdict was against the evidence, the plaintiff’s remedy was exclusively in the court below.
When considered in connection with other parts of the charge, we think there is no error in the excerpt therefrom quoted in the second specification. The question therein referred to was one of fact, and as such it was submitted to the jury on all the testimony relating to the subject.'
' There appears to be nothing in that part of the charge covered by the first specification that would justify us in disturbing the judgment. The testimonj'- tends to show that the goods spoken of were paid for, less the discount allowed, but whether they “were paid for shortly after they were delivered”—as the court said—or several months thereafter, does not so clearly appear from defendant’s testimony. ■ While part of • his testimony is substantially in accord with the court’s statement, other portions of it might perhaps justify the inference that *377payment was' not made for several months after delivery of the goods. But however that may be, in saying what he did, the -learned judge could not have been understood as intending to instruct the jury as to the facts. He was careful to have them know that it was their exclusive province to determine the facts from all the testimony, and we have no doubt they so understood his instructions.
The carefully prepared and forcible argument of the learned counsel for plaintiffs has not convinced us that there is any error in the record that would warrant a reversal of the judgment.
Judgment affirmed.